--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
FIFTH AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This Fifth Amendment to Amended and Restated Revolving Credit Agreement (this
“Amendment”) is entered into as of June 17, 2009, by and among the financial
institutions from time to time signatory to the Credit Agreement (as defined
below) (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”), Arranger, Syndication Agent and
Documentation Agent, and Rackspace US, Inc., a Delaware corporation
(“Borrower”).
 
RECITALS
 
Borrower, Agent and the Lenders are parties to that certain Amended and Restated
Revolving Credit Agreement dated as of August 31, 2007, as amended from time to
time (the “Credit Agreement”).  The parties desire to amend the Credit Agreement
in accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1. The following defined terms in Section 1.1 of the Credit Agreement are hereby
added or amended and restated in their entirety to read as follows:
 
““Advance(s)” shall mean, as the context may indicate, a borrowing requested by
the Borrower, and made by the Revolving Credit Lenders under Section 2.1 hereof
or the Swing Line Lender under Section 2.5 hereof, including without limitation
any readvance, refunding or conversion of such borrowing pursuant to Section 2.3
or 2.5 hereof, and any advance deemed to have been made in respect of a Letter
of Credit under Section 3.6(a) hereof, and shall include, as applicable, a
Eurodollar-based Advance, a Eurocurrency-based Advance and a Base Rate Advance.”
 
““Agent’s Correspondent” shall mean for Eurodollar-based Advances or
Eurocurrency-based Advances, Agent’s Grand Cayman Branch (or for the account of
said branch office, at Agent’s main office in Detroit, Michigan, United
States).”
 
““Alternate Currency” shall mean, subject to availability and the terms and
conditions of this Agreement, (a) Euros, (b) Pounds Sterling and (c) any other
freely convertible foreign currency which Borrower requests the Agent to include
as an Alternate Currency hereunder and which is agreed to in writing by Agent
and each of the Revolving Credit Lenders.”
 
““Alternate Currency Advance” shall mean any Advance that is denominated in an
Alternate Currency.”
 
““Alternate Currency Sublimit” shall mean a sublimit under the Revolving Credit
for Alternate Currency Advances in an aggregate amount equal to Seventy Five
Million Dollars ($75,000,000).”
 
““Applicable Interest Rate” shall mean, (i) with respect to each Revolving
Credit Advance which is not an Alternate Currency Advance, the Eurodollar-based
Rate or the Base Rate, as selected by the Borrower from time to time, (ii) with
respect to each Alternate Currency Advance, the Eurocurrency-based Rate; and
(iii) with respect to each Swing Line Advance, the Base Rate; in each case
subject to the terms and conditions of this Agreement.”
 
““Base Rate” shall mean, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) which is equal to sum of (i) the Applicable
Margin plus (ii) the greatest of (a) the Prime Rate in effect on such day;
(b) the Federal Funds Effective Rate in effect on such day plus 1.00%; and (c)
subject to Sections 11.3 and 11.4 hereof, the Floating LIBOR Rate for such day
plus 1.00%.  Any change in the Base Rate due to a change in any interest rate
provided for herein shall be effective as of the opening of business on the
effective date of such change.”
 

 
- 1 -

--------------------------------------------------------------------------------

 

““Business Day” shall mean any day other than a Saturday or a Sunday on which
commercial banks are open for domestic and international business (including
dealings in foreign exchange) in Austin, Texas and New York, New York, and in
the case of a Business Day which relates to a Eurodollar-based Advance or
Eurocurrency-based Advance, on which dealings are carried on in the London
interbank eurodollar market.”
 
““Dollar Amount” shall mean (i) with respect to each Revolving Credit Advance,
Swing Line Advance or Letter of Credit made, issued or carried (or to be made,
issued or carried) in Dollars, the principal amount thereof and (ii) with
respect to each Alternate Currency Advance made, issued or carried (or to be
made, issued or carried) in an Alternate Currency, the amount of Dollars which
is equivalent to the principal amount of such Alternate Currency Advance at the
most favorable spot exchange rate reasonably determined by Agent to be available
to it for the sale of Dollars for such Alternate Currency at approximately 11:00
A.M. (Detroit time) two (2) Business Days before such Alternate Currency Advance
is made (or to be made) or the outstanding amount of such Alternate Currency
Advance is being determined, as such Dollar Amount may be adjusted from time to
time pursuant to Section 2.12 hereof.  When used with respect to any Alternate
Currency Advance being repaid or remaining outstanding at any time or with
respect to any other sum expressed in an Alternate Currency, “Dollar Amount”
shall mean the amount of Dollars which is equivalent to the principal amount of
such Alternate Currency Advance, or the amount so expressed in such Alternate
Currency, at the most favorable spot exchange rate reasonably determined by
Agent to be available to it for the sale of such Alternate Currency for Dollars
at the relevant time. Alternate Currency amounts of Advances made, carried or
expressed in Dollars (to the extent used herein) shall be determined by Agent in
a manner consistent herewith.”
 
““EMU” shall mean Economic and Monetary Union as contemplated in the Treaty on
European Union.”
 
““EMU Legislation” shall mean legislative measures of the European Council
(including European Council regulations) for the introduction of, changeover to
or operation of a single or unified European currency (whether known as the Euro
or otherwise), being in part, the implementation of the third stage of EMU.”
 
““Euro” shall mean the currency unit of the Euro as defined in the EMU
Legislation.”
 
““Eurocurrency-based Advance” shall mean any Alternate Currency Advance which
bears interest at the Eurocurrency-based Rate.”
 
““Eurocurrency-based Rate” shall mean a per annum interest rate which is equal
to the sum of the Applicable Margin, plus
 
(i)           the per annum interest rate at which deposits in the relevant
eurocurrency are offered to Agent’s Eurocurrency Lending Office by other prime
banks in the relevant eurocurrency market in an amount comparable to the
relevant Eurocurrency-based Advance and for a period equal to the relevant
Eurocurrency-Interest Period two (2) Business Days prior to the first day of
such Eurocurrency-Interest Period, divided by
 
(ii)           a percentage equal to 100% minus the maximum rate on such date at
which Agent is required to maintain reserves on ‘eurocurrency liabilities’ as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Agent is required to maintain reserves against a category of liabilities which
includes eurocurrency deposits or includes a category of assets which includes
eurocurrency loans, the rate at which such reserves are required to be
maintained on such category.”
 
““Eurocurrency-Interest Period” shall mean, for any Eurocurrency-based Advance,
an Interest Period of one, two or three months (or any shorter or longer periods
agreed to in advance by Borrower,
 

 
- 2 -

--------------------------------------------------------------------------------

 

Agent and the Lenders) as selected by Borrower, for such Eurocurrency-based
Advance pursuant to Section 2.3 hereof.”
 
““Eurocurrency Lending Office” shall mean, (a) with respect to the Agent,
Agent’s office located at its Grand Caymans Branch or such other branch of
Agent, domestic or foreign, as it may hereafter designate as its Eurocurrency
Lending Office by written notice to Borrower and the Lenders and (b) as to each
of the Lenders, its office, branch or affiliate located at its address set forth
on the signature pages hereof (or identified thereon as its Eurocurrency Lending
Office), or at such other office, branch or affiliate of such Lender as it may
hereafter designate as its Eurocurrency Lending Office by written notice to
Borrower and Agent.”
 
““Floating LIBOR Rate” shall mean, for any day, a per annum interest rate which
is equal to the quotient of the following:
 
(1)           the per annum rate of interest determined on the basis of the rate
for deposits in Dollars for a period equal to one (1) month appearing on Page
BBAM of the Bloomberg Financial Markets Information Service as of 8:00 a.m.
(Detroit, Michigan time) (or soon thereafter as practical) on such day, or if
such day is not a Business Day, on the immediately preceding Business Day.  In
the event that such rate does not appear on Page BBAM of the Bloomberg Financial
Markets Information Service (or otherwise on such Service), the ‘Floating LIBOR
Rate’ shall be determined by reference to such other publicly available service
for displaying eurodollar rates as may be agreed upon by the Agent and the
Borrower, or, in the absence of such agreement, the ‘Floating LIBOR Rate’ shall,
instead, be the per annum rate equal to the average of the rate at which the
Agent is offered dollar deposits at or about 8:00 a.m. (Detroit, Michigan time)
(or soon thereafter as practical) on such day in the interbank eurodollar market
in an amount comparable to the principal amount of the Obligations hereunder
which is to bear interest at such ‘Floating LIBOR Rate’ and for a period equal
to one (1) month;
 
divided by
 
(2)           a percentage equal to 100% minus the maximum rate on such date at
which Agent is required to maintain reserves on ‘Euro-currency Liabilities’ as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Agent is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category;
 
all as conclusively determined by Agent, (absent manifest error), such sum to be
rounded upward, if necessary, to the nearest whole multiple of 1/100,000th of
1%.”
 
““Impaired Lender” shall mean a Lender (a) that has failed to fund its Weighted
Percentage of any request for a Revolving Credit Advance in breach of Section
2.1, (b) that has failed to fund its Weighted Percentage of any Revolving Credit
Aggregate Commitment to purchase participations in any Swing Line Advance or any
Letters of Credit, (c) that has otherwise failed to pay to Agent or any other
Lender any other amount required to be paid by it under the terms of this
Agreement or any other Loan Document, unless such Lender is disputing such
obligation to pay any such amount in good faith, (d) which the Agent, the
Issuing Lender or Swing Line Lender believes, in good faith, has defaulted in
fulfilling its obligations  under any other syndicated credit facilities or as
participant in any other credit facility, (e) that has been, or is controlled by
any Person which has been, determined to be insolvent or that has become subject
to a bankruptcy or other similar proceeding or (f) any material assets or
management of which has been taken over by a governmental agency.”
 
““Interest Period” shall mean with respect to a Eurodollar-based Advance or
Eurocurrency-based Advance, a Eurodollar-Interest Period or
Eurocurrency-Interest Period (as applicable), commencing on the day a
Eurodollar-based Advance or Eurocurrency-based Advance is made, or on the
effective date of an election of the Eurodollar-based Rate or Eurocurrency-based
Rate made under Section 2.3 hereof; provided, however that (i) any Interest
Period which would otherwise end on a day which is not a Business
 

 
- 3 -

--------------------------------------------------------------------------------

 

Day shall end on the next succeeding Business Day, except that if the next
succeeding Business Day falls in another calendar month, such Interest Period
shall end on the next preceding Business Day, (ii) when an Interest Period
begins on a day which has no numerically corresponding day in the calendar month
during which such Interest Period is to end, it shall end on the last Business
Day of such calendar month, and (iii) no Interest Period in respect of any
Advance shall extend beyond the Revolving Credit Maturity Date.”
 
“”Pounds Sterling” means the lawful currency of the United Kingdom of Great
Britain.”
 
 “Treaty on European Union” shall mean the Treaty of Maastricht (which was
signed at Maastricht on February 7, 1992 and came into force on November 1,
1993), as amended by the Treaty of Amsterdam (which was signed on October 2,
1997 and came into force on May 1, 1999) and the Treaty of Nice (which was
signed on February 26, 2001 and came into force on February 1, 2003).”
 
2. Paragraph (h) of the definition of the term “Permitted Investments” in
Section 1.1 of the Credit Agreement (which paragraph may appear as paragraph
“(p)” in some copies of the Credit Agreement) hereby is amended and restated in
its entirety to read as follows:
 
“(h)           Investments in Foreign Accounts in compliance with Section
7.14(c) hereof.”
 
3. All references in the Loan Documents to the terms “Prime-based Advance” or
“Prime-based Advances” are hereby deleted and replaced with references to the
terms “Base Rate Advance” or “Base Rate Advances”, as applicable.  The
definitions of the terms “Alternate Base Rate” and “Prime-based Rate” are hereby
deleted and all references in the Loan Documents to such terms are hereby
deleted and replaced with references to the term “Base Rate”.
 
4. Section 2.1 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“2.1           Commitment.  Subject to the terms and conditions of this
Agreement (including without limitation Section 2.3 hereof), each Revolving
Credit Lender severally and for itself alone agrees to make (i) Advances of the
Revolving Credit in Dollars to Borrower and (ii) subject to availability under
the Alternate Currency Sublimit, Alternate Currency Advances of the Revolving
Credit in Alternate Currencies to Borrower from time to time on any Business Day
during the period from the Effective Date hereof until (but excluding) the
Revolving Credit Maturity Date in an aggregate Dollar Amount not to exceed at
any one time outstanding such Lender’s Revolving Credit Percentage of the
Revolving Credit Aggregate Commitment.  Subject to the terms and conditions set
forth herein, advances, repayments and readvances may be made under the
Revolving Credit.”
 
5. Section 2.2(c) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(c)           The Agent shall maintain the Register pursuant to Section
13.8(g), and a subaccount therein for each Revolving Credit Lender, in which
Register and subaccounts (taken together) shall be recorded (i) the amount of
each Revolving Credit Advance made hereunder, the type thereof, the applicable
Alternate Currency for each Alternate Currency Advance made hereunder, each
Eurodollar-Interest Period applicable to any Eurodollar-based Advance and each
Eurocurrency-Interest Period applicable to any Eurocurrency-based Advance, (ii)
the amount of any principal or interest due and payable or to become due and
payable from Borrower to each Revolving Credit Lender hereunder in respect of
the Revolving Credit Advances and (iii) both the amount of any sum received by
the Agent hereunder from Borrower in respect of the Revolving Credit Advances
and each Revolving Credit Lender’s share thereof.”
 
6. Section 2.3(a)(iii) of the Credit Agreement hereby is amended and restated in
its entirety to read as follows:
 

 
- 4 -

--------------------------------------------------------------------------------

 

“(iii)           whether such Revolving Credit Advance is to be a Base Rate
Advance, a Eurodollar-based Advance or a Eurocurrency-based Advance, whether
such Revolving Credit Advance is to be an Alternate Currency Advance, and if so,
the applicable Alternate Currency, and, except in the case of a Base Rate
Advance, the first Eurodollar-Interest Period or Eurocurrency-Interest Period
applicable thereto;”
 
7. Section 2.3(b) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(b)           each such Request for Revolving Credit Advance shall be delivered
to Agent by 12:00 p.m. (Detroit, Michigan time) (i) four (4) Business Days prior
to the proposed date of the Revolving Credit Advance with respect to any
Eurocurrency-based Advance, (ii) three (3) Business Days prior to the proposed
date of the Revolving Credit Advance for any Eurodollar-based Advance and (iii)
on the proposed date for such Revolving Credit Advance in the case of a Base
Rate Advance;”
 
8. Section 2.3(c) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(c)           on the proposed date of such Revolving Credit Advance, (i) the
sum of (x) the aggregate principal Dollar Amount of all Revolving Credit
Advances and Swing Line Advances outstanding on such date (including, without
duplication) the Advances that are deemed to be disbursed by Agent under Section
3.6(a) hereof in respect of Borrower’s Reimbursement Obligations hereunder),
plus (y) the Letter of Credit Obligations as of such date, in each case after
giving effect to all outstanding requests for Revolving Credit Advances and
Swing Line Advances and for the issuance of any Letters of Credit, shall not
exceed the Revolving Credit Aggregate Commitment and (ii) after giving effect to
all Alternate Currency Advances requested by Borrower on such date of
determination, the aggregate outstanding principal Dollar Amount of all
Alternate Currency Advances shall not exceed the Alternate Currency Sublimit”;
 
9. Section 2.3(e) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(e)           in the case of a Eurodollar-based Advance or Eurocurrency-based
Advance, the principal Dollar Amount of such Advance, plus the Dollar Amount of
any other outstanding Revolving Credit Advance to be then combined therewith
having the same Eurodollar-Interest Period or Eurocurrency-Interest Period (as
applicable), if any, shall be at least Two Million Five Hundred Thousand Dollars
($2,500,000) (or a larger integral multiple of One Hundred Thousand Dollars
($100,000)) or the remainder available under the Revolving Credit Aggregate
Commitment if less than Two Million Five Hundred Thousand Dollars ($2,500,000)
and at any one time there shall not be in effect more than five (5) different
Eurodollar-Interest Periods and five (5) different Eurocurrency-Interest
Periods; and”
 
10. Section 2.4(a)(ii) of the Credit Agreement hereby is amended and restated in
its entirety to read as follows:
 
“(ii)           for Eurodollar-based Advances or Eurocurrency-based Advances, at
the Agent’s Correspondent for the account of the Eurodollar Lending Office or
Eurocurrency Lending Office of the Agent (as applicable), not later than 12:00
p.m. (the time of the Agent’s Correspondent) on the date of such Advance.”
 
11. Section 2.4(b)(ii) of the Credit Agreement hereby is amended by (i) deleting
the word “and” at the end of subsection (b)(i) thereof, (ii) deleting the period
at the end of subsection (b)(ii) thereof and substituting “; and” in lieu
thereof, and (iii) adding new subsection (b)(iii) thereto immediately following
subsection (b)(ii) thereof, as follows:
 
“(iii)           for Eurocurrency-based Advances, not later than 4:00 p.m. (the
time of the Agent’s Correspondent) on the date of such Revolving Credit Advance,
by credit to an account of Borrower maintained with Agent’s Correspondent or to
such other account or third party as Borrower may direct in
 

 
- 5 -

--------------------------------------------------------------------------------

 

compliance with this Agreement, provided such direction is timely given and
provided further that any Alternate Currency Advances shall be disbursed in the
applicable Alternate Currency.”
 
12. Section 2.5(c)(iii) of the Credit Agreement hereby is amended and restated
in its entirety to read as follows:
 
“(iii)           on the proposed date of such Swing Line Advance, after giving
effect to all outstanding requests for Revolving Credit Advances and Swing Line
Advances and Letters of Credit requested by the Borrower on such date of
determination (including, without duplication, Advances that are deemed
disbursed pursuant to Section 3.6(a) hereof in respect of Borrower’s
Reimbursement Obligations hereunder), the sum of (x) the aggregate principal
Dollar Amount of all Revolving Credit Advances and the Swing Line Advances
outstanding on such date plus (y) the Letter of Credit Obligations on such date
shall not exceed the Revolving Credit Aggregate Commitment;”
 
13. Section 2.6(b) of the Credit Agreement hereby is amended by (i)
redesignating the existing Section 2.6(b) as Section 2.6(b)(i), (ii) deleting
the period at the end of subsection (b)(i) thereof and substituting “; and” in
lieu thereof, and (iii) adding the following subsection immediately thereafter:
 
“(ii)           Interest on each Eurocurrency-based Advance of the Revolving
Credit shall accrue at its Eurocurrency-based Rate (but in no event in excess of
the maximum non-usurious interest rate permitted by applicable law) and shall be
payable in immediately available funds on the last day of the
Eurocurrency-Interest Period applicable thereto (and, if any
Eurocurrency-Interest Period shall exceed three months, then on the last
Business Day of the third month of such Eurocurrency-Interest Period, and at
three month intervals thereafter). Interest accruing at the Eurocurrency-based
Rate shall be computed on the basis of a 360 day year and assessed for the
actual number of days elapsed from the first day of the Eurocurrency-Interest
Period applicable thereto to but not including the last day thereof or in such
other manner as is customary for computation of interest with respect to
Eurocurrency-based Advances in such Alternate Currency and is reasonably
acceptable to the Borrower and the Agent.  Interest due on a Eurocurrency-based
Advance made in any Alternate Currency shall be paid in such Alternate
Currency.”
 
14. Section 2.6(d) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(d)           In the case of any Event of Default under Section 9.1(i),
immediately upon the occurrence thereof, and in the case of any other Event of
Default, immediately upon receipt by Agent of notice from the Majority Revolving
Credit Lenders, interest shall be payable on demand on all Revolving Credit
Advances and Swing Line Advances from time to time outstanding at a per annum
rate equal to the Applicable Interest Rate in respect of each such Advance plus,
in the case of Eurodollar-based Advances and Eurocurrency-based Advances, two
percent (2%) for the remainder of the then existing Interest Period, if any, and
at all other such times, and for all Base Rate Advances from time to time
outstanding, at a per annum rate equal to the Base Rate plus two percent (2%)
(but in no event in excess of the maximum non-usurious interest rate permitted
by applicable law).”
 
15. Section 2.7(a) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(a)           The Borrower may prepay all or part of the outstanding principal
of any Base Rate Advance(s) of the Revolving Credit at any time, provided that,
unless the “Sweep to Loan” system shall be in effect under Section 2.5(c)(vii)
hereof, after giving effect to any partial prepayment, the aggregate balance of
Base Rate Advance(s) of the Revolving Credit remaining outstanding shall be at
least One Million Dollars ($1,000,000), and (ii) the Borrower may prepay all or
part of the outstanding principal of any Eurodollar-based Advance or
Eurocurrency-based Advance of the Revolving Credit at any time (subject to not
less than three (3) Business Day’s notice to Agent) provided that, after giving
effect to any partial prepayment, the Dollar Amount of the unpaid portion of
such Advance which is to be refunded or converted under Section 2.3 hereof shall
be at least One Hundred Thousand Dollars ($100,000).”
 

 
- 6 -

--------------------------------------------------------------------------------

 

16.  Section 2.8 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“2.8           Base Rate Advance in Absence of Election or Upon Default.  If,
(a) as to any outstanding Eurodollar-based Advance or Eurocurrency-based Advance
of the Revolving Credit, Agent has not received payment of all outstanding
principal and accrued interest on the last day of the Interest Period applicable
thereto, or does not receive a timely Request for Advance meeting the
requirements of Section 2.3 or 2.5 hereof with respect to the refunding or
conversion of such Advance, or (b) subject to Section 2.6(e) hereof, if on the
last day of the applicable Interest Period a Default or an Event of Default
shall have occurred and be continuing, then, on the last day of the applicable
Interest Period the Dollar Amount of the principal amount of any
Eurodollar-based Advance or Eurocurrency-based Advance which has not been
prepaid shall, absent a contrary election of the Majority Revolving Credit
Lenders, be converted automatically to a Base Rate Advance and the Agent shall
thereafter promptly notify Borrower of said action.”
 
17. Section 2.10(b) of the Credit Agreement hereby is amended and restated in
its entirety to read as follows:
 
“(b)           Subject to Section 10.2 hereof, any payments made pursuant to
this Section shall be applied first to outstanding Base Rate Advances under the
Revolving Credit, next to Swing Line Advances, then to Eurodollar-based Advances
under the Revolving Credit and then to Eurocurrency-based Advances under the
Revolving Credit.  If any amounts remain thereafter, a portion of such
prepayment equivalent to the undrawn amount of any outstanding Letters of Credit
shall be held by Lender as cash collateral for the Reimbursement Obligations,
with any additional prepayment monies being applied to any Fees, costs or
expenses due and outstanding under this Agreement, and with the remainder of
such prepayment thereafter being returned to Borrower.”
 
18. Section 2.10(c) of the Credit Agreement hereby is amended and restated in
its entirety to read as follows:
 
“(c)           To the extent that, on the date any mandatory repayment of the
Revolving Credit Advances under this Section 2.10 or payment pursuant to the
terms of any of the Loan Documents is due, the Indebtedness under the Revolving
Credit or any other Indebtedness to be prepaid is being carried, in whole or in
part, at the Eurodollar-based Rate or the Eurocurrency-based Rate and no Default
or Event of Default has occurred and is continuing, Borrower may deposit the
amount of such mandatory prepayment in a cash collateral account to be held by
the Agent, for and on behalf of the Revolving Credit Lenders, on such terms and
conditions as are reasonably acceptable to Agent and upon such deposit the
obligation of Borrower to make such mandatory prepayment shall be deemed
satisfied. Subject to the terms and conditions of said cash collateral account,
sums on deposit in said cash collateral account shall be applied (until
exhausted) to reduce the principal balance of the Revolving Credit on the last
day of each Eurodollar-Interest Period or Eurocurrency-Interest Period
attributable to the Eurodollar-based Advances or Eurocurrency-based Advances of
such Revolving Advance (as applicable), thereby avoiding breakage costs under
Section 11.1 hereof; provided, however, that if a Default or Event of Default
shall have occurred at any time while sums are on deposit in the cash collateral
account, Agent may, in its sole discretion, elect to apply such sums to reduce
the principal balance of such Eurodollar-based Advances or Eurocurrency-based
Advances prior to the last day of the applicable Eurodollar-Interest Period or
Eurocurrency-Interest Period, and the Borrower will be obligated to pay any
resulting breakage costs under Section 11.1.”
 
19. New Section 2.10(d) is hereby added to the Credit Agreement as follows:
 
“(d)           Excess.
 
(i)           If at any time and for any reason, the aggregate Dollar Amount of
all Indebtedness owing to the Lenders under the Loan Documents is greater than
Two Hundred Million Dollars ($200,000,000) and the sum of the aggregate
outstanding principal Dollar Amount of all Alternate Currency Advances exceeds
the Alternate Currency Sublimit (the “Excess”), then, Borrower shall,
 

 
- 7 -

--------------------------------------------------------------------------------

 
 
 immediately repay that portion of the Indebtedness outstanding to Borrower by
the amount of such Excess, and/or reduce on such day any pending request for an
Advance     submitted by Borrower by the amount of such Excess, to the extent
thereof.
 
(ii)           If at any time and for any reason, the aggregate Dollar Amount of
all Indebtedness owing to the Lenders under the Loan Documents is less than or
equal to Two Hundred Million Dollars ($200,000,000) and there is an Excess with
respect to the Alternate Currency Sublimit, then, Borrower shall, on the last
day of each Interest Period of any Eurocurrency-based Advance outstanding to
Borrower as of such time, until the necessary reductions of Indebtedness under
this Section 2.10 have been fully made, repay such Indebtedness carried in such
Advances and/or reduce any requests for refunding or conversion of such Advances
submitted (or to be submitted) by Borrower in respect of such Advances, by the
amount of such Excess, to the extent thereof,
 
Notwithstanding the foregoing, upon the occurrence and during the continuance of
any Default or Event of Default, Borrower shall be obligated immediately to
reduce the foregoing Indebtedness hereunder by an amount sufficient to eliminate
such Excess.
 
Provided that no Default or Event of Default has occurred and is continuing and
provided that the aggregate Dollar Amount of all Indebtedness owing to the
Lenders under the Loan Documents is less than or equal to Two Hundred Million
Dollars ($200,000,000), Borrower’s compliance with this Section 2.10(d) shall be
tested as of the last day of each calendar quarter or, upon the written request
of Borrower from time to time, as of the last day of each calendar month,
provided Borrower furnishes Agent with current monthly financial statements
otherwise complying with the requirements of this Agreement. Upon the occurrence
and during the continuance of any Default or Event of Default or if the
aggregate Dollar Amount of all Indebtedness owing to the Lenders under the Loan
Documents is greater than Two Hundred Million Dollars ($200,000,000), compliance
with this Section 2.10(d) shall, and at Agent’s discretion, may, be tested on a
daily or other basis satisfactory to Agent in its sole discretion.”
 
20. Section 2.11 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“2.11           Optional Reduction or Termination of Revolving Credit Aggregate
Commitment.  Borrower may, upon at least five (5) Business Days’ prior written
notice to the Agent, permanently reduce the Revolving Credit Aggregate
Commitment in whole at any time, or in part from time to time, without premium
or penalty, provided that: (i) each partial reduction of the Revolving Credit
Aggregate Commitment shall be in an aggregate amount equal to Ten Million
Dollars ($10,000,000) or a larger integral multiple of One Million Dollars
($1,000,000); (ii) Borrower shall prepay in accordance with the terms hereof the
amount, if any, by which the aggregate unpaid principal amount of Revolving
Credit Advances and Swing Line Advances (including, without duplication, any
deemed Advances made under Section 3.6 hereof) outstanding hereunder, plus the
Letter of Credit Obligations, exceeds the amount of the then applicable
Revolving Credit Aggregate Commitment as so reduced, together with interest
thereon to the date of prepayment; (iii) no reduction shall reduce the Revolving
Credit Aggregate Commitment to an amount which is less than the aggregate
undrawn amount of any Letters of Credit outstanding at such time; and (iv) no
such reduction shall reduce the Swing Line Maximum Amount unless Borrower so
elects, provided that the Swing Line Maximum Amount shall at no time be greater
than the Revolving Credit Aggregate Commitment; provided, however that if the
termination or reduction of the Revolving Credit Aggregate Commitment requires
the prepayment of a Eurodollar-based Advance or Eurocurrency-based Advance and
such termination or reduction is made on a day other than the last Business Day
of the then current Interest Period applicable to such Eurodollar-based Advance
or Eurocurrency-based Advance, then, pursuant to Section 11.1, Borrower shall
compensate the Revolving Credit Lenders for any losses or, so long as no Default
or Event of Default has occurred and is continuing, Borrower may deposit the
amount of such prepayment in a collateral account as provided in Section
2.10(c).  Reductions of the Revolving Credit Aggregate Commitment and any
accompanying prepayments of Advances of the Revolving Credit shall be
distributed by Agent to each Revolving Credit Lender in accordance with such
Revolving Credit Lender’s Revolving Percentage thereof, and will not be
available for reinstatement by or readvance to Borrower, and any accompanying
prepayments of Advances of the Swing Line shall be distributed by Agent to the
Swing

 
- 8 -

--------------------------------------------------------------------------------

 
 
Line Lender and will not be available for reinstatement by or readvance to the
Borrower. Any reductions of the Revolving Credit Aggregate Commitment hereunder
shall reduce each Revolving Credit Lender’s portion thereof proportionately
(based on the applicable Percentages), and shall be permanent and irrevocable.
Any payments made pursuant to this Section shall be applied first to outstanding
Base Rate Advances under the Revolving Credit, next to Swing Line Advances, then
to Eurodollar-based Advances of the Revolving Credit and then to
Eurocurrency-based Advances of the Revolving Credit.”
 
21. Section 2.12 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“2.12           Determination, Denomination and Redenomination of Alternate
Currencies.
 
Whenever, pursuant to any provision of this Agreement:
 
(a)           an Alternate Currency Advance is initially funded, as opposed to
any refunding or conversion thereof, in an Alternate Currency, the amount to be
advanced hereunder will be the requested amount of such Alternate Currency;
 
(b)           an existing Alternate Currency Advance is to be refunded, in whole
or in part, with an Advance denominated in the same Alternate Currency, the
amount of the new Advance shall be continued in the amount of the Alternate
Currency so refunded;
 
(c)           an existing Alternate Currency Advance denominated in an Alternate
Currency is to be converted, in whole or in part, to an Advance denominated in
another Alternate Currency, the amount of the new Advance shall be that amount
of the Alternate Currency of the new Advance which may be purchased, using the
most favorable spot exchange rate determined by Agent to be available to it for
the sale of Dollars for such other Alternate Currency at approximately 11:00
a.m. (Detroit time) two (2) Business Days prior to the last day of the Interest
Period applicable to the existing Advance, with the Dollar Amount of the
existing Advance, or portion thereof being converted; and
 
(d)           an existing Alternate Currency Advance is to be converted, in
whole or in part, to a Revolving Advance which is not an Alternate Currency
Advance, the amount of the new Advance shall be the Dollar Amount of the
existing Advance, or portion thereof being converted (determined as aforesaid).”
 
22. Section 3.2(a) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(a)           (i) after giving effect to the Letter of Credit requested, the
Letter of Credit Obligations do not exceed the Letter of Credit Maximum Amount;
and (ii) after giving effect to the Letter of Credit requested, the Letter of
Credit Obligations on such date plus the aggregate Dollar Amount of all
Revolving Credit Advances and Swing Line Advances (including all Advances deemed
disbursed by Agent under Section 3.6(a) hereof in respect of Borrower’s
Reimbursement Obligations) hereunder requested or outstanding on such date do
not exceed the Revolving Credit Aggregate Commitment;”
 
23. Section 3.2 of the Credit Agreement hereby is amended by (i) redesignating
the existing Section 3.2(g) as Section 3.2(h), (ii) deleting the “and” at the
end of subsection 3.2(f) and (iii) adding the following new Section 3.2(g):
 
“(g)        no Revolving Credit Lender is an Impaired Lender, unless the Issuing
Lender has entered into arrangements satisfactory to it to eliminate the Issuing
Lender’s risk with respect to the participation in Letters of Credit by all such
Impaired Lenders, including creation of a cash collateral account or delivery of
other security to assure payment of such Impaired Lender's Percentage of all
outstanding Letter of Credit Obligations; and”
 
24. New Section 3.6(e) is hereby added to the Credit Agreement as follows:
 

 
- 9 -

--------------------------------------------------------------------------------

 

“(e)        In the event that any Lender becomes an Impaired Lender, the Issuing
Lender may, at its option, require that the Impaired Lender enter into
arrangements satisfactory to it to eliminate the Issuing Lender’s risk with
respect to the participation in Letters of Credit by such Impaired Lender,
including creation of a cash collateral account or delivery of other security to
assure payment of such Impaired Lender's Percentage of all outstanding Letter of
Credit Obligations.”
 
25. Section 5.14 of the Credit Agreement is hereby amended by (i) deleting the
word “and” at the end of paragraph (a) thereof, (ii) deleting the period at the
end of paragraph (b) thereof and substituting “;” in lieu thereof, and (iii)
adding new paragraphs (c) and (d) thereto immediately following paragraph (b)
thereof, as follows:
 
“(c)           The outstanding principal Dollar Amount of all Alternate Currency
Advances shall not exceed the Alternate Currency Sublimit; and
 
(d)           If any Lender is an Impaired Lender, the Swing Line Lender and/or
Issuing Lender has entered into arrangements satisfactory to it to eliminate the
Swing Line Lender’s and/or Issuing Lender’s risk, as applicable, with respect to
the participation in Swing Line Advances and Letters of Credit by all such
Impaired Lenders, including creation of a cash collateral account or delivery of
other security to assure payment of such Impaired Lender’s Weighted Percentage
of all outstanding Swing Line Advances and Letters of Credit; provided that the
foregoing condition shall not preclude the obligation of the Lenders to make
Revolving Credit Advances, or prohibit Borrower from obtaining Revolving Credit
Advances, to fund such cash collateral account.”
 
26. Section 7.1 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“7.1           Financial Statements.  Furnish to the Agent, with sufficient
copies for each Lender, all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission within five (5) days of such filing and in no
event later than fifty (50) days from quarter end for each Form 10-Q and ninety
five (95) days from year end for each Form 10-K.”
 
27. All references in the Credit Agreement to Section 7.1(a) and/or Section
7.1(b) hereby shall mean and refer to Section 7.1.
 
28. Section 7.2(e) of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(e)           No later than December 31 of each Fiscal Year, projections for
the Credit Parties for the following Fiscal Year, on a quarterly basis and an
annual basis, including a balance sheet, income statement and statement of cash
flows, as at the end of each relevant period and for the period commencing at
the beginning of the Fiscal Year and ending on the last day of such relevant
period, such projections certified by a Responsible Officer of the Borrower as
being based on reasonable estimates and assumptions taking into account all
facts and information known (or reasonably available to any Credit Party) by a
Responsible Officer of the Borrower;”
 
29. Section 7.9(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
 
“(a)           Minimum Fixed Charge Coverage Ratio. A ratio of (i) earnings
before tax plus net interest expense, plus depreciation/amortization (plus any
non cash good will or other intangible asset impairment charges ), plus non cash
expenses related to equity compensation, plus any non cash expense related to
the Hedging Agreement required to be entered into in connection with this
Agreement or any other Hedging Transaction ("EBITDA"), all for the preceding
four (4) quarters, to (ii) the current portion of long term debt and the current
portion of capitalized leases and maintenance capital expenditures (defined as
5% of trailing four (4) quarters revenue), plus trailing four (4) quarters (a)
net interest expense, (b) income tax provision, (c) dividends and distributions
to shareholders and (d) cash redemptions and repurchases of stock, of at least
1.25 to 1.00 on a
 

 
- 10 -

--------------------------------------------------------------------------------

 

quarterly basis from the Effective Date until the quarter ending December 31,
2009 and 1.50 to 1.00 for every quarter thereafter. Notwithstanding GAAP and
notwithstanding any scheduled amortization or maturity of the Revolving Credit,
for purposes of this Section 7.9(a), the "current portion of long term debt"
with respect to the Revolving Credit shall be deemed to be an amount equal to
10% of the total outstanding principal balance of the Revolving Credit as of the
end of the preceding fiscal quarter.”
 
30. Section 7.14 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“7.14           Accounts.
 
(a)           With respect to deposit accounts and securities accounts of any
Credit Party (collectively, “Deposit Accounts”) other than Deposit Accounts
maintained outside the United States (“Foreign Accounts”), maintain all such
Deposit Accounts (“Domestic Deposit Accounts”) with Agent, a Lender, an
Affiliate of a Lender, or any other financial institution reasonably acceptable
to Agent.
 
(b)           With respect to Domestic Deposit Accounts maintained by Borrower
or any Guarantor with any Lender (other than Agent), (i) cause to be executed
and delivered an Account Control Agreement in form and substance reasonably
satisfactory to Agent and (ii) take all other steps necessary, or in the
reasonable opinion of Agent, desirable to ensure that Agent has a perfected
security interest in such Domestic Deposit Account.
 
(c)           With respect to Foreign Accounts maintained by any Credit Party,
(i) maintain all Foreign Accounts with Agent, a Lender or an Affiliate of a
Lender, or Barclays or Bank of Scotland or any of their respective Affiliates,
successors and assigns, or any other financial institution reasonably acceptable
to Agent, (ii) not maintain cash or non-cash balances in Foreign Accounts in the
aggregate in excess of a Dollar Amount equal to Twenty Five Million Dollars
($25,000,000) at any time, but measured as of the last day of each fiscal
quarter, (iii) have no obligation to provide Account Control Agreements for any
Foreign Accounts, (iv) with respect to any Foreign Accounts maintained by a
Credit Party other than Borrower or a Guarantor, have no obligation to grant a
Lien on such Foreign Accounts, and (v) report the aggregate balance of all
Foreign Accounts on the quarterly Covenant Compliance Report.”
 
31. Section 7.16 of the Credit Agreement hereby is (a) modified by waiving the
requirements of Section 7.16 with respect to the real property locations listed
on Schedule 7.16, Part A to this Amendment and (b) amended by adding the
following at the end of the existing Section 7.16 as a continuation thereof:
 
“From and after June _17, 2009, the requirements of this Section 7.16 shall not
apply with respect to the real property locations listed on Schedule 7.16, Part
A.  On or prior to June _17, 2009, Borrower has delivered to Agent the
Collateral Access Agreements listed on Schedule 7.16, Part B.”
 
32. Section 10.1(a) of the Credit Agreement hereby is amended and restated in
its entirety to read as follows:
 
“(a)           All payments to be made by Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise provided herein, all payments made by the Borrower
of principal, interest or fees hereunder shall be made without setoff or
counterclaim on the date specified for payment under this Agreement and must be
received by Agent not later than 1:00 p.m. (Detroit, Michigan time) on the date
such payment is required or intended to be made in Dollars in immediately
available funds to Agent at Agent’s office located at 500 Woodward Ave. Detroit,
Michigan  48226-3289, for the ratable benefit of the Revolving Credit Lenders in
the case of payments in respect of the Revolving Credit and any Letter of Credit
Obligations.  Any payment received by the Agent after 1:00 p.m. (Detroit,
Michigan time) shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.  Upon receipt of each
such payment, the Agent shall make prompt payment to each applicable Lender, or,
in respect of Eurodollar-based Advances or
 

 
- 11 -

--------------------------------------------------------------------------------

 

Eurocurrency-based Advances, such Lender’s Eurodollar Lending Office or
Eurocurrency Lending Office (as applicable), in like funds and currencies, of
all amounts received by it for the account of such Lender.”
 
33. Section 11.1 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“11.1           Reimbursement of Prepayment Costs.  If (i) Borrower makes any
payment of principal with respect to any Eurodollar-based Advance or
Eurocurrency-based Advance on any day other than the last day of the Interest
Period applicable thereto (whether voluntarily, pursuant to any mandatory
provisions hereof, by acceleration, or otherwise); (ii) Borrower converts or
refunds (or attempts to convert or refund) any such Advance on any day other
than the last day of the Interest Period applicable thereto (except as described
in Section 2.5(e)); (iii) Borrower fails to borrow, refund or convert any
Eurodollar-based Advance or Eurocurrency-based Advance after notice has been
given by Borrower to Agent in accordance with the terms hereof requesting such
Advance; or (iv) or if the Borrower fails to make any payment of principal in
respect of a Eurodollar-based Advance or Eurocurrency-based Advance when due
(other than at the end of the applicable Interest Period), the Borrower shall
reimburse Agent for itself and/or on behalf of any Lender, as the case may be,
within ten (10) Business Days of written demand therefor for any resulting loss,
cost or expense incurred (excluding the loss of any Applicable Margin) by Agent
and Lenders, as the case may be, as a result thereof, including, without
limitation, any such loss, cost or expense incurred in obtaining, liquidating,
employing or redeploying deposits from third parties, whether or not Agent and
Lenders, as the case may be, shall have funded or committed to fund such
Advance.  Calculation of any amounts payable to any Lender under this paragraph
shall be made as though such Lender shall have actually funded or committed to
fund the relevant Advance through the purchase of an underlying deposit in an
amount equal to the amount of such Advance and having a maturity comparable to
the relevant Interest Period; provided, however, that any Lender may fund any
Eurodollar-based Advance or Eurocurrency-based Advance, as the case may be, in
any manner it deems fit and the foregoing assumptions shall be utilized only for
the purpose of the calculation of amounts payable under this paragraph. Upon the
written request of Borrower, Agent and Lenders shall deliver to Borrower a
certificate setting forth the basis for determining such losses, costs and
expenses, which certificate shall be conclusively presumed correct, absent
manifest error.”
 
34. Section 11.2 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
                      “11.2           Eurodollar/Eurocurrency Lending
Office.  For any Eurodollar-based Advance, if Agent or a Lender, as applicable,
shall designate a Eurodollar Lending Office which maintains books separate from
those of the rest of Agent or such Lender, Agent or such Lender, as the case may
be, shall have the option of maintaining and carrying the relevant Advance on
the books of such Eurodollar Lending Office.  For any Eurocurrency-based
Advance, if Agent or a Lender, as applicable, shall designate a Eurocurrency
Lending Office which maintains books separate from those of the rest of Agent or
such Lender, Agent or such Lender, as the case may be, shall have the option of
maintaining and carrying the relevant Advance on the books of such Eurocurrency
Lending Office.”
 
35. Section 11.3 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“11.3           Circumstances Affecting Eurodollar-based Rate Availability.  If,
with respect to any Interest Period or any Base Rate Advance then bearing
interest based on the Floating LIBOR Rate, Agent or the Majority Lenders (after
consultation with Agent) shall determine in good faith that, by reason of
circumstances affecting the foreign exchange and interbank markets generally,
deposits in eurodollars, in the applicable amounts are not being offered to the
Agent or such Lenders for such Interest Period or for the period necessary to
determine the Floating LIBOR Rate, then Agent shall forthwith give notice
thereof to Borrower.  Thereafter, until Agent notifies Borrower that such
circumstances no longer exist: (i) the obligation of Lenders to make
Eurodollar-based Advances, and the right of Borrower to convert an Advance to or
refund an Advance as a Eurodollar-based Advance, as the case may be, shall be
suspended; (ii) effective upon the last day of each Interest Period related to
any existing Eurodollar-based Advance, such Eurodollar-based Advance shall
automatically be converted into a Base Rate Advance (without regard
 

 
- 12 -

--------------------------------------------------------------------------------

 

to satisfaction of any conditions to conversion contained elsewhere herein); and
(iii) the Applicable Interest Rate for a Base Rate Advance shall be determined
without reference to clause (c) of the definition of Base Rate as set forth in
this Agreement.”
 
36. Section 11.4 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“11.4           Laws Affecting Eurodollar-based Advance or Eurocurrency-based
Advance Availability.  If, after the date of this Agreement, the introduction
of, or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof, or compliance by any of
Lenders (or any of their respective Eurodollar Lending Offices or Eurocurrency
Lending Offices) with any request or directive (whether or not having the force
of law) of any such authority, shall make it unlawful or impossible for any of
Lenders (or any of their respective Eurodollar Lending Offices or Eurocurrency
Lending Offices) to honor its obligations hereunder to make or maintain any
Advance (x) with interest at the Eurodollar-based Rate or the Eurocurrency-based
Rate or (y) with interest calculated on the basis of the Floating LIBOR Rate,
such Lender shall forthwith give notice thereof to Borrower and to
Agent.  Thereafter, (a) if such notice relates to Eurodollar-based Advances or
Eurocurrency-based Advances the obligations of the applicable Lenders to make
Eurodollar-based Advances and/or Eurocurrency-based Advances and the right of
Borrower to convert Advances into or refund a Advance as a Eurodollar-based
Advance or Eurocurrency-based Advance shall be suspended and thereafter Borrower
may select as applicable interest rates only those which remain available and
which are permitted to be selected hereunder; and if any of Lenders may not
lawfully continue to maintain a Advance to the end of the then current Interest
Period applicable thereto as a Eurodollar-based Advance or Eurocurrency-based
Advance, the applicable Advance shall immediately be converted to a Base Rate
Advance for the remainder of such Interest Period; and (b) if such notice
relates to any Advance with interest calculated with reference to the Base Rate
if such event makes it unlawful or impossible for such Lender to charge interest
at the Floating LIBOR Rate, the Base Rate shall be determined without reference
to clause (c) of the definition thereof.”
 
37. Section 11.5 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“11.5           Increased Cost of Eurodollar-based Advances or
Eurocurrency-based Advances.  If, after the date of this Agreement, the adoption
or introduction of, or any change in, any applicable law, rule or regulation or
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Eurodollar Lending Offices or Eurocurrency Lending Offices) with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency:
 
(a)  
shall subject any of the Lenders (or any of their respective Eurodollar Lending
Offices or Eurocurrency Lending Offices) to any tax, duty or other charge with
respect to any Advance or shall change the basis of taxation of payments to any
of the Lenders (or any of their respective Eurodollar Lending Offices or
Eurocurrency Lending Offices) of the principal of or interest on any Advance or
any other amounts due under this Agreement in respect thereof (except for
changes in the rate of tax on the income, revenues or margin of any of the
Lenders or any of their respective Eurodollar Lending Offices or Eurocurrency
Lending Offices); or

 
(b)  
shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of Lenders (or any of their
respective Eurodollar Lending Offices or Eurocurrency Lending Offices) or shall
impose on any of Lenders (or any of their respective Eurodollar Lending Offices
or Eurocurrency Lending Offices) or the foreign

 

 
- 13 -

--------------------------------------------------------------------------------

 

exchange and interbank markets any other condition affecting any
Eurodollar-based Advance or Eurocurrency-based Advance;
 
and the result of any of the foregoing is to: (i) increase the costs to any
Lenders of maintaining any part of the Obligations hereunder as a
Eurodollar-based Advance, a Eurocurrency-based Advance or as an Base Rate
Advance bearing interest at the Floating LIBOR Rate; or (ii) reduce the amount
of any sum received or receivable by any of Lenders under this Agreement in
respect of a Eurodollar-based Advance, a Eurocurrency-based Advance or an Base
Rate Advance bearing interest at the Floating LIBOR Rate, then such Lender shall
promptly notify Agent, and Agent (or such Lender, as aforesaid) shall promptly
notify Borrower of such fact and demand compensation therefor and, within
fifteen (15) days after such notice, Borrower agrees to pay to such Lender such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction.  Agent will promptly notify Borrower of any event of which it
has knowledge which will entitle Lenders to compensation pursuant to this
Section 11.5, or which will cause Borrower to incur additional liability under
Section 11.1 hereof; provided, however, that Agent shall incur no liability
whatsoever to Lenders or Borrower in the event it fails to do so.  A certificate
of Agent (or such Lender, if applicable) setting forth the basis for determining
such additional amount or amounts necessary to compensate such Lender or Lenders
shall accompany such demand and shall be conclusively presumed to be correct
save for manifest error.
 
38. Section 13.12 of the Credit Agreement hereby is amended and restated in its
entirety to read as follows:
 
“13.12                      Substitution or Removal of Lenders.
 
If (1) any Lender has become an Impaired Lender, (2) the obligation of any
Lender to make Eurodollar-based Advances or Eurocurrency-based Advances has been
suspended pursuant to Section 11.3 or 11.4, (3) any Lender has demanded
compensation under Section 3.4(c), 11.5 or 11.6 or (4) any Lender has not
approved an amendment, waiver or other modification of this Agreement, if such
amendment or waiver has been approved by the Majority Lenders and the consent of
such Lender is required (in each case, an “Affected Lender”), then the Agent or
the Borrower shall have the right to make written demand on the Affected Lender
(with a copy to the Borrower in the case of a demand by the Agent or with a copy
to the Agent in the case of a demand by the Borrower) to assign and the Affected
Lender shall assign, to one or more financial institutions that comply with the
provisions of Section 13.8 hereof (the “Purchasing Lender” or “Purchasing
Lenders”) to purchase the Advances of the Revolving Credit and the Swing Line,
of such Affected Lender (including, without limitation, its participating
interests in outstanding Swing Line Advances and Letters of Credit) and assume
the commitment of the Affected Lender to extend credit under the Revolving
Credit (including without limitation its obligation to purchase participation
interests in Swing Line Advances and Letters of Credit) under this
Agreement.  The Affected Lender shall be obligated to sell its Advances of the
Revolving Credit and the Swing Line, and assign its commitment to extend credit
under the Revolving Credit (including without limitation its obligations to
purchase participations in Swing Line Advances and Letters of Credit) to such
Purchasing Lender or Purchasing Lenders within ten (10) days after receiving
notice from the Borrower requiring it to do so, at an aggregate price equal to
the outstanding principal amount thereof, plus unpaid interest accrued thereon
up to but excluding the date of the sale. In connection with any such sale, and
as a condition thereof, the Borrower shall pay to the Affected Lender all fees
accrued for its account hereunder to but excluding the date of such sale, plus,
if demanded by the Affected Lender within ten (10) Business Days after such
sale, (i) the amount of any compensation which would be due to the Affected
Lender under Section 11.1 if the Borrower had prepaid the outstanding
Eurodollar-based Advances or Eurocurrency-based Advances of the Affected Lender
on the date of such sale and (ii) any additional compensation accrued for its
account under Sections 3.4(c), 11.5 and 11.6 to but excluding said date.  Upon
such sale, the Purchasing Lender or Purchasing Lenders shall assume the Affected
Lender’s commitment, and the Affected Lender shall be released from its
obligations hereunder to a corresponding extent (except with respect to Section
13.11 hereof). If any Purchasing Lender is not already one of the
 

 
- 14 -

--------------------------------------------------------------------------------

 

Lenders, the Affected Lender, as assignor, such Purchasing Lender, as assignee,
the Borrower and the Agent, shall enter into an Assignment Agreement pursuant to
Section 13.8 hereof, whereupon such Purchasing Lender shall be a Lender party to
this Agreement, shall be deemed to be an assignee hereunder and shall have all
the rights and obligations of a Lender with a Revolving Credit Percentage equal
to its ratable share of the then applicable Revolving Credit Aggregate
Commitment. In connection with any assignment pursuant to this Section 13.12,
the Borrower or the Purchasing Lender shall pay to the Agent the administrative
fee for processing such assignment referred to in Section 13.8.”
 
39. Schedule I to the Credit Agreement is hereby replaced with Schedule I
attached hereto.
 
40. The Credit Agreement is hereby amended by adding Schedule 7.16 thereto,
which shall be in the form of Schedule 7.16 attached hereto.
 
41. Exhibit A to the Credit Agreement is hereby replaced with Exhibit A attached
hereto.
 
42. Exhibit L to the Credit Agreement is hereby replaced with Exhibit L attached
hereto.
 
43. No course of dealing on the part of Agent, any Lender or any of their
officers, nor any failure or delay in the exercise of any right by Agent or any
Lender, shall operate as a waiver thereof, and any single or partial exercise of
any such right shall not preclude any later exercise of any such right.  Agent’s
or any Lender’s failure at any time to require strict performance by Borrower of
any provision shall not affect any right of Agent or any Lender thereafter to
demand strict compliance and performance.  Any suspension or waiver of a right
must be in writing signed by an officer of Agent and the requisite Lenders (in
accordance with the Credit Agreement).
 
44. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Credit Agreement.  The Credit Agreement, as amended
hereby, shall be and remains in full force and effect in accordance with its
terms and hereby is ratified and confirmed in all respects.  Except as expressly
set forth herein, the execution, delivery, and performance of this Amendment
shall not operate as a waiver of, or as an amendment of, any right, power, or
remedy of Agent or any Lender under the Credit Agreement, as in effect prior to
the date hereof.
 
45. Borrower represents and warrants that, after giving effect to this
Amendment, (a) each of the representations and warranties contained in the
Credit Agreement and in each of the other Loan Documents is true and correct in
all material respects as of the date of this Amendment as if made on and as of
such date (other than any representation or warranty that expressly speaks only
as of a different date), and (b) no Event of Default exists as of the date of
this Amendment.
 
46. As a condition to the effectiveness of this Amendment, Agent shall have
received, in form and substance satisfactory to Agent, the following:
 
(a) this Amendment, duly executed by Borrower;
 
(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;
 
(c) an amendment fee payable to each Lender who consents to and signs this
Amendment, equal to 10bps of such Lender’s Revolving Credit Commitment Amount;
 
(d) that certain Fee Letter between Borrower and Agent, duly executed by
Borrower;
 
(e) all reasonable attorneys’ fees and expenses incurred through the date of
this Amendment, which may be debited from any of Borrower's accounts; and
 

 
- 15 -

--------------------------------------------------------------------------------

 

(f) such other documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate.
 
47. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.
 


 

- 16 -

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
RACKSPACE US, INC.
 
By:  /s/ Bruce R. Knooihuizen                                                   
 
Its:  Chief Financial Officer, Senior Vice President, and Treasurer   
                                         
 
COMERICA BANK,
 
as Administrative Agent
 
By:  /s/ Donna Day                                                  
 
Its:  Vice President                                                     
 


COMERICA BANK,
as a Lender, as Issuing Lender
and as Swing Line Lender
 
By:  /s/ Donna Day                                                           
 
Its:  Vice
President                                                               


[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit
Agreement]
 
[Signatures Continued Next Page]
 




--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.,
as a Lender
 
By:  /s/ Jennifer
Stewart                                                             
 
Its:   Senior Vice
President                                                              








JPMORGAN CHASE BANK, N.A.,
as a Syndication Agent
 
By:  /s/ Jennifer
Stewart                                                                    
 
Its:   Senior Vice
President                                                                 


 
 
[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit
Agreement]
 
[Signatures Continued Next Page]
 


--------------------------------------------------------------------------------



WACHOVIA BANK, N.A.,
as a Lender
 
By:  /s/ Terry
Witte                                                             
 
Its:   Senior Vice
President                                                              








WACHOVIA BANK, N.A.,
as a Syndication Agent
 
By:  /s/ Terry
Witte                                                              
 
Its:   Senior Vice
President                                                                  




[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit
Agreement]
 
[Signatures Continued Next Page]
 


--------------------------------------------------------------------------------



THE FROST NATIONAL BANK, a national banking association,
as a Lender
 
By:  /s/ Susan
Peterson                                                              
 
Its:   Market
President                                                             






 
[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit
Agreement]
 
[Signatures Continued Next Page]
 


--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender
 
By:  /s/ Sugeet Manchanda
Madan                                                              
 
Its:   Senior Vice
President                                                             




 
 
[Signature Page to Fifth Amendment to Amended and Restated Revolving Credit
Agreement]
 


--------------------------------------------------------------------------------



Schedule 1.1
Applicable Margin Grid
Revolving Credit Facility
(basis points per annum)
 


Basis for Pricing
Level I
Level II
Level III
Level IV
Consolidated Funded Debt to EBITDA*
<0.75 to 1.00
≥ 0.75 to 1.00
but < 1.50 to 1.00
≥ 1.50 to 1.00
but < 2.25 to 1.00
≥ 2.25 to 1.00
                   
Eurodollar Margin/Eurocurrency Margin
67.5 bps
105 bps
130 bps
155 bps
Base Rate Margin
0.00
0.00
0.00
5 bps
Revolving Credit Facility Fee
20 bps
20 bps
20 bps
20 bps
Letter of Credit Fees
67.5 bps
105 bps
130 bps
155 bps
                   



* Definitions as set forth in the Credit Agreement.


--------------------------------------------------------------------------------



EXHIBIT A
 
FORM OF REQUEST FOR REVOLVING CREDIT ADVANCE
 
No.          
_____________________                                                         Dated:  ________,
20__
 
TO:           Comerica Bank (“Agent”)
 
RE:
Amended and Restated Revolving Credit Agreement dated as of August 31, 2007 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”) by and among the financial institutions from time to time signatory
thereto (individually a “Lender,” and any and all such financial institutions
collectively the “Lenders”), Comerica Bank, as Administrative Agent for the
Lenders (in such capacity, the “Agent”) and Rackspace US, Inc. (“Borrower”).

 
Pursuant to the terms and conditions of the Credit Agreement, Borrower hereby
requests an Advance from Lenders, as described herein:
 
(a)  
Date of Advance:

 
(b)  
o (check if applicable)

 
This Advance is or includes a whole or partial refunding/conversion of:
 
Advance No(s):
 
(c)  
Type of Advance (check only one):

 
 o Base Rate Advance
 o Eurodollar-based Advance
 o Eurocurrency-based Advance
 
(d)  
Amount of Advance:

 
$_____________________
 
(e)  
Interest Period (applicable to Eurodollar-based Advances or Eurocurrency-based
Advances)

 
________ months (insert 1, 2 or 3)
 
(f)  
Currency of Advance

 
 o Dollars
 o Euros
 o Pounds Sterling


(g)  
Disbursement Instructions

 
 o Comerica Bank Account No. _________________
 o Other:
 


--------------------------------------------------------------------------------



Borrower certifies to the matters specified in Section 2.3(f) of the Credit
Agreement.
 
Capitalized terms used herein, except as defined to the contrary, have the
meanings given them in the Credit Agreement.
 
RACKSPACE US, INC.
 
By:                                                                           
 
Its:                                                                           
 
Agent Approval:
 


--------------------------------------------------------------------------------



EXHIBIT L
 
FORM OF COVENANT COMPLIANCE REPORT
 
TO:           Comerica Bank, as
Agent                                                                                                Date: ____________,
20__
 
RE:           Amended and Restated Revolving Credit Agreement dated as of August
31, 2007 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”) by and among the financial institutions from time to time
signatory thereto (individually a “Lender,” and any and all such financial
institutions collectively the “Lenders”), Comerica Bank, as Administrative Agent
for the Lenders (in such capacity, the “Agent”) and Rackspace US, Inc.
(“Borrower”).
 
This Covenant Compliance Report (“Report”) is furnished pursuant to Section
7.2(a) of the Credit Agreement and sets forth various information as of
______________, 20___ (the “Computation Date”).
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
       
10-K and 10-Q
Within 5 days of filing with SEC
Yes
No
Compliance Cert.; Windcrest Property Budget
Quarterly within 45 days
Yes
No
Financial Projections
Annually by 12/31
Yes
No
Cash balance maintained outside the U.S.
$________________
Yes
No
       
Financial Covenant
Required
Actual
Complies
         
Measured on a Quarterly Basis:
                 
Minimum Fixed Charge Coverage Ratio
1.25:1.00*
_____:1.00
Yes
No
Maximum Funded Debt to EBITDA
3.00:1.00
_____:1.00
Yes
No
Maximum cash balance outside the U.S.
$25,000,000
$           
Yes
No
 
*           for the quarters ending on and prior to 12/31/09; 1.50:1.00 with
respect to all subsequent quarters



 
The undersigned hereby certifies that:
 
A.           To the best of my knowledge, all of the information set forth in
this Report (and in any Schedule attached hereto) is true and correct in all
material respects.
 
B.           To the best of my knowledge, the representation and warranties of
the Credit Parties contained in the Credit Agreement and in the Loan Documents
are true and correct in all material respects with the same effect as though
such representations and warranties had been made on and at the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier specific date, in which case such representations and warranties
were true and correct in all material respects as of the date when made.
 
C.           I have reviewed the Credit Agreement and this Report is based on an
examination sufficient to assure that this Report is accurate.
 
D.           To the best of my knowledge, except as stated in Schedule 1 hereto
(which shall describe any existing Default or Event of Default and the notice
and period of existence thereof and any action taken with respect thereto or
contemplated to be taken by Borrower or any other Credit Party), no Default or
Event of Default has occurred and is continuing on the date of this Report.
 
Capitalized terms used in this Report and in the Schedules hereto, unless
specifically defined to the contrary, have the meanings given to them in the
Credit Agreement.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower has caused this Report to be executed and delivered
as of the ______ day of __________________, ____.
 
RACKSPACE US, INC.
 
By:
 
Its:
 


--------------------------------------------------------------------------------


Schedule 1 to Covenant Compliance Report

 
 

 






--------------------------------------------------------------------------------



Schedule 7.16


Collateral Access Agreements


 
Part A – Properties for which compliance is waived
 
Slicehost Office Space
1112 Olive Street St
St. Louis, MO 63101
 
Rackspace Austin Office Space
2420 Ridgepoint Drive
Austin, TX 78754
 
Mailtrust Office Space
University Mall Phase II, Suite #7
775 University City Boulevard
Blacksburg, VA 24060
 
 
 
Part B – Properties for which compliance is completed
 
 
Rackspace San Antonio Office Space, Datapoint
9725 Datapoint Drive
San Antonio, TX 78229
 
 
Rackspace San Antonio Office Space
Castle, 5000 Walzem Road
San Antonio, TX 78218
 
 
Rackspace San Antonio Datacenter, Weston Center
112 East Pecan Street
San Antonio, TX 78205
 
 
Jungledisk Office Space
1110 Satellite Boulevard, Unit 306
Suwanee, Georgia 30024
 
 
Slicehost Data Center
710 North Tucker Blvd., Suite 400
St. Louis, MO 63101
     
Rackspace Grapevine Data Center
801 Industrial Blvd.
Grapevine, TX 76051
 
 
Rackspace Herndon Data Center
524 Van Buren Street
Herndon, VA 22070
 
 
Rackspace Herndon Data Center 2
44480 Hastings Drive
Ashburn, VA 20147
 
 





--------------------------------------------------------------------------------



Rackspace San Antonio Datacenter
5130 Service Center Drive
San Antonio, TX 78218


Second Slicehost DC
Switch and Data
210 North Tucker Blvd., Suite 400
St. Louis, MO 63101




--------------------------------------------------------------------------------


